PELLEGRINI, Judge,
dissenting.
I respectfully dissent from the majority decision because Claimant’s vulgar comment made to a co-worker about a customer within his earshot constituted willful misconduct.
It is not disputed that Claimant was almost hit by a customer’s car exiting the drive-thru lane of Wendy’s. However, the majority incorrectly finds that such conduct by the customer was sufficient provocation for Claimant’s vulgar comment — “What an asshole”— because she was instinctively responding to a life-threatening situation. The majority relies on Horace W. Longacre, Inc. v. Unemployment Compensation Board of Review, 12 *585Pa.Cmwlth. 176, 316 A.2d 110 (1974), and Kowal v. Unemployment Compensation Board of Review, 99 Pa.Cmwlth. 234, 512 A.2d 812 (1986), cases in which employees were provoked by their employers to the point where they made vulgar remarks directed at their employers.
In Longacre, we found that an employee had been sufficiently provoked and not guilty of willful misconduct when she told her supervisor “go to hell” after the supervisor took her by the arm in an attempt to restrain her from going on a break. Similarly, in Kowal, we held that an employee was not guilty of willful misconduct where a supervisor had harangued and intimidated an employee throughout a meeting and she told the supervisor, “I hate working here. Shove it up your ass.” Both of those cases, however, are inapposite to the situation here. What was at issue in those cases was employees’ comments which were insubordinate but were excused by the conduct of the employers who were found to be abusive.
Rather than involving a question of whether the insubordination was justified, this case involves an employee’s conduct that harms the employer’s economic interest without any abuse provoking the behavior. Unlike the other situations where the employers seemed to be encouraging a confrontation with their employees, there was no evidence presented that the customer intentionally tried to hit Claimant with his car in order to provoke her into a confrontation. Claimant’s vulgar comment, even as an aside to her co-worker, once heard by the customer, constituted willful misconduct. While Claimant argues that her comment did not damage Wendy’s economic interests because it did not prove any economic detriment or damage caused by her remark, such language, when directed to the Employer’s customers, discourages continued patronage. Because Claimant’s behavior showed a disregard of her Employer’s interests, her conduct amounted to willful misconduct.1
Accordingly, I dissent and would affirm the trial court.

. Claimant also argues that she is not guilty of willful misconduct because she was off-duty at the time the incident occurred. However, this court has held that there is no requirement that the willful misconduct must occur while the employee is on duty. See Williams v. Unemployment Compensation Board of Review, 141 Pa. Cmwlth. 667, 596 A.2d 1191 (1991); Semon v. Unemployment Compensation Board of Review, 53 Pa.Cmwlth. 501, 417 A.2d 1343 (1980).